internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc te_ge eo2-plr-102385-00 date date number release date index number legend tribe council x date dear this ruling responds to a letter submitted on your behalf dated date and subsequent correspondence requesting a ruling that council is an indian_tribal_government within the meaning of sec_7701 and sec_7871 of the internal_revenue_code facts the council is officially recognized by the department of the interior as the governing body of tribe under tribe’s constitution tribe’s constitution was adopted by the tribal voting membership on date and is recognized as valid by the department of the interior tribe and council are recognized as an indian_tribe with a government-to- government relationship with the united_states by virtue of being included on the list of tribal entities published by the secretary of the interior in the federal_register see fed reg tribe and council are not included in the list of indian tribal governments provided in revproc_83_87 1983_2_cb_606 modified revproc_86_17 1986_1_cb_550 which is an official list of indian tribal governments that are to be treated as states for certain federal tax purposes pursuant to sec_7701 and sec_7871 of the code tribe’s constitution delegates a variety of sovereign powers to council including the police power and the power of taxation specifically the constitution provides that the council has the power to enact civil and criminal laws to manage tribal lands and assets and to generate revenue for tribal purposes through taxation council carries out a wide range of governmental functions of tribe council has enacted fishing ordinances enforced by tribal law enforcement agents to regulate the activities of tribal members fishing on the x river on the reservation council regulates environmental quality on the reservation and authorizes and regulates the harvesting and restoration of reservation timber resources in addition council has established various social welfare programs that are administered by tribal agencies that have been created by council council is composed of nine members who are elected for a term of three years the constitution designates the chief_executive_officer of tribe as the chairperson for council law the indian_tribal_government tax status act of title ii of pub_l_no 96_stat_2605 c b as amended by pub_l_no 97_stat_65 c b added provisions to the internal_revenue_code that pertain to the tax status of indian tribal governments for two years beginning in indian tribal governments were to be treated as states for some federal tax purposes section of the tax_reform_act_of_1984 vol c b made permanent the rules treating indian tribal governments or subdivisions thereof as states or political subdivisions thereof for specified federal tax purposes see revproc_86_17 1986_1_cb_550 sec_7701 of the code defines the term indian_tribal_government as the governing body of any tribe band community village or group of indians or if applicable alaska natives which is determined by the secretary after consultation with the secretary of the interior to exercise governmental functions sec_7871 of the code treats an indian_tribal_government as a state for certain specified tax purposes in the legislative_history to sec_7871 congress indicated that this provision of the code will not apply to any indian_tribal_government unless it is recognized by the treasury_department after consultation with the interior department as exercising sovereign powers the legislative_history provides that sovereign powers include the power to tax the power of eminent_domain and police powers such as control_over zoning police protection and fire protection h_r conf_rep no 97th cong 2d sess 1983_1_cb_522 indian tribes possess inherent sovereignty except where limited by treaty or statute or by implication as a necessary result of their dependent status indian tribes are viewed as having certain inherent powers including the power to tax and administer justice whether or not they choose to take action to exercise those powers a written constitution or other governing document is not a prerequisite for the exercise of inherent sovereign powers see 419_us_544 455_us_130 435_us_313 471_us_195 447_us_134 231_f2d_89 8th cir and powers of indian tribes i d op sol on indian affairs u s d i revproc_84_37 1984_1_cb_513 modified revproc_86_17 1986_1_cb_550 provides procedures for a governmental_unit of an indian_tribe not included on the list published in revproc_83_87 to request a ruling qualifying it for treatment as a state as provided under sec_7871 of the code analysis the department of the interior publishes a list of recognized indian tribes tribal entities on this list have a government-to-government relationship with the united_states and are eligible for programs administered by the bureau of indian affairs tribe is on the list indian tribes possess inherent sovereignty except where limited by treaty or federal statute or by implication as a necessary result of their dependent status absent such limitation tribes on the list retain the right to exercise a wide variety of powers including the power to tax the power of eminent_domain police powers and jurisdiction over tribal lands after consultation with the department of the interior we are not aware of any treaty or federal statute that divests tribe of its sovereign power to tax or its police power thus tribe and council possess the right to exercise the power to tax and police powers based on the representations submitted tribe and council have undertaken to exercise the power to tax and police powers in order to promote the well being of its members conclusion accordingly we conclude that council exercises governmental functions and thus qualifies as an indian_tribal_government within the meaning of sec_7701 and sec_7871 of the code no opinion is expressed as to the federal tax consequences to council under any other provision of the code no opinion is expressed as to whether council may be treated as a state for purposes of sec_7871 relating to excise_taxes or sec_7871 relating to tax-exempt_bonds or whether council satisfies the specific requirements of sec_7871 or sec_7871 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely elizabeth purcell chief exempt_organizations branch office of division counsel associate chief_counsel tax exempt and government entities
